197 F.2d 524
Samuel H. LANDY, Administrator of the Estate of Alvin R.Verbaecke, Deceased, Appellant,v.UNITED STATES of America.
No. 10712.
United States Court of Appeals Third Circuit.
Argued June 18, 1952.Decided June 30, 1952.Rehearing Denied July 24, 1952.

Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
William M. Alper, Philadelphia, Pa., for appellant.
Thomas E. Byrne, Jr., Philadelphia, Pa.  (Gerald A. Gleeson, U.S. Atty., Philadelphia, Pa., Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
PER CURIAM.


1
The libellant, the administrator of a deceased seaman, appeals from a judgment in favor of the respondent entered by the district court in an action under the Jones Act, 46 U.S.C.A. § 688, for damages for the decedent's death as the result of the alleged negligence of the respondent.  The case was heard by Circuit Judge Kalodner, specially assigned to the district court, who && in a careful opinion discussed the evidence at length and concluded that it was not sufficient to support a finding of negligence on the part of the respondent and that the libel should, therefore, be dismissed. 101 F.Supp. 486.  We are in full accord with the conclusions of the district court for the reasons well stated by Judge Kalodner in his opinion.  We, therefore, cannot hold his findings to be erroneous.


2
The judgment of the district court will be affirmed.